Exhibit 10.1

 

PROTECTIVE LIFE CORPORATION

ANNUAL INCENTIVE PLAN

(Effective January 1, 2018)

 

1.                                      Purpose.

 

The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward qualified officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company’s performance.

 

2.                                      Definitions.

 

Unless the context requires otherwise, the following terms as used in the Plan
shall have the meanings ascribed to each below.

 

“Board” shall mean the Board of Directors of the Company.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board may designate from
time to time) or any subcommittee thereof.

 

“Company” shall mean Protective Life Corporation.

 

“Participant” shall mean each officer or key employee of the Company or a
Subsidiary whom the Committee designates as a participant in the Plan.

 

“Plan” shall mean the Protective Life Corporation Annual Incentive Plan, as set
forth herein and as may be amended from time to time.

 

“Subsidiary” shall mean (a) any corporation of which the Company possesses
directly or indirectly fifty percent (50%) or more of the total combined voting
power of all classes of stock of such corporation and (b) any other business
organization, regardless of form, in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined equity interests in
such organization.

 

3.                                      Administration.

 

The Committee shall administer and interpret the Plan. Any determination made by
the Committee under the Plan shall be final and conclusive. The Committee shall
establish performance objectives in accordance with Section 4 and shall certify
whether such performance objectives have been achieved, subject to the Board’s
approval. Notwithstanding anything else contained herein to the contrary, the
Committee may delegate any and all of its duties and responsibilities (including
the selection of Participants) in respect of all Participants other than the
Executive Chairman, President and Chief Executive Officer and all members of the
Company’s Performance and Accountability Committee to a committee of officers
comprised of the President and Chief Executive Officer, and any two or more of
the following individuals: the Executive Chairman; the Executive Vice President,
Chief Financial Officer; the Executive Vice President and General Counsel; the
Executive Vice President, Finance and Risk; and the Executive Vice President and
Chief Administrative Officer. In the event that, at any time any of the
aforementioned offices shall be vacant (or the title associated with such
position shall be changed), the person performing the duties of such position
shall be eligible to serve on such officer’s committee.

 

1

--------------------------------------------------------------------------------


 

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from any such consultant or agent. All expenses incurred in the administration
of the Plan, including (without limitation) expenses for the engagement of any
counsel, consultant or agent, shall be paid by the Company. No member or former
member of the Board or the Committee, or any other person involved in the
administration of the Plan, shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual’s willful misconduct.

 

4.                                           Incentive Payments.

 

(a)                                      Establishing the Performance Criteria.
On or before April 1 of each calendar year during which the Plan is in effect,
the Committee shall recommend for approval by the Board the performance
objective or objectives that must be satisfied in order for Participants to be
eligible to receive an incentive payment for that year.  The Committee may
establish different performance objectives for different Participants to
qualify.  The performance objective(s) may state, in terms of an objective
formula or standard, the method for computing the amount of the incentive
funding eligible for payment to the Participants if the objective(s) are
achieved.  With respect to any Participant, the Committee may establish multiple
performance objectives.  If the Committee establishes multiple performance
objectives, the Committee shall make clear  whether (i) a specified percentage
of the annual incentive opportunity will be eligible for funding based on the
achievement (in whole or in part) of a specified objective, (ii) funding of any
amount is contingent upon achievement (in whole or in part) of more than one
such criteria, or (iii) the amount funded upon the achievement of one objective
may be reduced or increased based either on the level of achievement of a
different objective or at the discretion of the Committee or authorized division
or business unit manager.

 

(b)                                      Available Performance Criteria. Any
performance objectives established under Section 4(a) shall be related to one of
the following criteria, which may be determined solely by reference to the
performance of the Company or a Subsidiary or a division or business unit or
based on comparative performance relative to other companies: net income;
operating income; book value; embedded value or economic value added; return on
equity, assets or invested capital; assets, sales or revenues or growth in
assets, sales or revenues; efficiency or expense management; capital adequacy
(including risk-based capital); investment returns or asset quality; completion
of acquisitions, financings, or similar transactions; customer service metrics;
the value of new business or sales; or such other reasonable criteria as the
Committee may recommend and the Board may approve.

 

(c)                                       Amount Payable.

 

The Committee shall establish a target amount for each Participant.  Each
Participant’s targeted amount may be aggregated to create a pool to be allocated
in the sole discretion of the Committee.  The Committee may establish the pool
in respect of any performance objective based on the extent to which such
objective (or such objective and any other linked performance objective) is met
or exceeded, or the extent to which such objective(s) are only partially
achieved.  The Committee may provide that amounts below or in excess of the
aggregate of all Participant targets for such performance objective will be
funded for performance in excess of, or at stated levels below, targeted
performance.  The Committee may establish a threshold level of achievement for
any performance objective below which no amount shall be funded in respect of
such performance objective.

 

The Committee may, in its discretion, allocate the pool among divisions or
business units.  The authorized manager of each division or business unit, shall
then (i) make individual

 

2

--------------------------------------------------------------------------------


 

determinations regarding the contribution of each Participant in his or her
respective division or business unit to the achievement of the overall stated
performance objectives, and (ii) recommend, for approval by the Committee, the
amount payable, if any, from such division or business unit allocation to each
such Participant.

 

Any other provision in the Plan to the contrary notwithstanding, (i) the
Committee shall have the right, in its sole discretion, to pay to any
Participant an annual incentive payment for such year in an amount based on
individual performance or any other criteria or the occurrence of any such event
that the Committee shall deem appropriate, and (ii) the Committee may, in its
sole discretion, provide for a minimum incentive payment to any or all, or any
class of, Participants in respect of any calendar year, regardless of whether
any applicable performance objectives are attained.

 

(d)                                      Effect of Termination of Employment.
Except as provided in the following sentence, unless the Committee shall
determine to authorize a payment, no amount shall be payable to a Participant as
an annual incentive award unless the Participant is still an employee of the
Company or one of its Subsidiaries on the date payment is made or such earlier
date as the Committee may specify. Unless the Committee shall otherwise
determine to pay the Participant a greater amount, if a Participant’s employment
terminates due to death, disability (as determined in accordance with generally
applicable Company policies) or normal or early retirement under the terms of
the qualified Protective Life Corporation Pension Plan, such Participant shall
receive an annual incentive payment equal to the amount the Participant would
have received if the Participant had remained employed through the end of the
year, multiplied by a fraction, the numerator of which is the number of days
that elapsed during the year in which the termination occurs before and
including the date of the Participant’s termination of employment and the
denominator of which is 365.

 

5.                                           Payment.

 

Payment of any incentive payment determined under Section 4 shall be made to
each Participant (subject to any valid deferral election made by the
Participant) as soon as practicable after the Committee certifies that the
applicable performance objectives have been achieved (or, in the case of any
incentive payment payable under the final paragraph of Section 4(c), after the
Committee determines the amount of any such payment or that any condition to
such payment has been satisfied), but in no event later than the March 15
immediately following the calendar year during which such incentive payment was
earned. The provisions of this Section 5 shall be administered so that the Plan
is not a plan of deferred compensation as provided in Section 409A of the
Internal Revenue Code of 1986, as amended.

 

6.                                           General Provisions.

 

(a)                                      Effectiveness of the Plan. The Plan
shall be effective with respect to the calendar year beginning January 1, 2018,
and shall continue in effect until otherwise amended or terminated in accordance
with Section 6(b).

 

(b)                                      Amendment and Termination. Upon the
recommendation of the Committee, the Board may at any time amend, suspend,
discontinue or terminate the Plan; provided that no such amendment, suspension,
discontinuance or termination shall adversely affect the rights of any
Participant with respect to any calendar year that has already commenced.

 

(c)                                       Designation of Beneficiary. Each
Participant may designate a beneficiary or beneficiaries (which beneficiary may
be an entity other than a natural person) to receive any payments that may be
made after the Participant’s death. Such designation may be changed or canceled
at any time without the consent of any such beneficiary. Any such designation,
change or cancellation must be made

 

3

--------------------------------------------------------------------------------


 

on a form or in a manner approved by or acceptable to the Committee and shall
not be effective until received by the Committee. If no beneficiary has been
named, or the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no spouse
survives the Participant, the Participant’s estate. If a Participant designates
more than one beneficiary, the payment shall be made to such beneficiaries in
equal shares, unless the Participant has designated otherwise.

 

(d)                                      No Right of Continued Employment.
Nothing in the Plan shall be construed as conferring upon any Participant any
right to continue in the employment of the Company or its Subsidiaries.

 

(e)                                       No Limitation to Corporate Action.
Nothing in the Plan shall preclude the Company from authorizing the payment to
the eligible employees of other compensation, including (without limitation)
base salaries, awards under any other plan of the Company or its Subsidiaries,
any other incentive payments or bonuses (whether or not based on the attainment
of performance objectives) and retention or other special payments.

 

(g)                                       Nonalienation of Benefits. Except as
expressly provided herein, no Participant or beneficiary shall have the power or
right to transfer, anticipate, or otherwise encumber the Participant’s interest
under the Plan. The Company’s obligations under the Plan are not assignable or
transferable except to (i) a corporation which acquires all or substantially all
of the Company’s assets, or (ii) any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and the Participant’s beneficiaries, heirs, executors,
administrators or successors in interest.

 

(h)                                      Withholding. Any amount payable to a
Participant or a beneficiary under the Plan shall be subject to any applicable
federal, state and local income and employment taxes and any other amounts that
the Company or a Subsidiary is required by law to deduct and withhold from such
payment.

 

(i)                                          Severability. If any provision of
the Plan is held unenforceable, the remainder of the Plan shall continue in full
force and effect without regard to such unenforceable provision and shall be
applied as though the unenforceable provision were not contained in the Plan.

 

(j)                                    Governing Law. The Plan shall be
construed in accordance with and governed by the laws of the State of Delaware,
without reference to the principles of conflict of laws.

 

(k)                                 Headings. Headings are inserted in the Plan
for convenience of reference only and are to be ignored in the construction of
the provisions of the Plan.

 

(signature page follows)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Protective Life Corporation has executed this document as of
   day of                  , 2017.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

 

 

Richard J. Bielen

 

President and Chief Executive Officer

 

[Signature Page to Protective Life Corporation Annual Incentive Plan]

 

--------------------------------------------------------------------------------